Citation Nr: 9915329	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  93-18 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for postoperative status 
L4,5 fusion, currently evaluated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to March 
1978.  

By letter dated in October 1992, the Regional Office (RO) 
informed the veteran that his claim for service connection 
for diskectomy/laminectomy was denied.  In addition, the RO 
denied his claim for a compensable rating for lumbosacral 
strain.  This case was previously before the Board of 
Veterans' Appeals (Board) in August 1995, at which time the 
issues were characterized as entitlement to service 
connection for the residuals of a diskectomy and laminectomy, 
and entitlement to an increased rating for lumbosacral 
strain.  The Board remanded the claim to the RO for 
additional development of the evidence.  Following a 
Department of Veterans Affairs (VA) examination in April 
1996, the RO recharacterized the veteran's service-connected 
disability as postoperative status, L4,5 fusion, and assigned 
a 10 percent evaluation, effective March 1992.  The sole 
matter currently before the Board is, therefore, entitlement 
to an increased rating for the veteran's service-connected 
low back disability.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's low back disability is manifested by 
moderate limitation of motion.

3. The veteran's low back disability is not productive of 
more than moderate impairment.




CONCLUSION OF LAW

A rating of 20 percent for postoperative status L4,5 fusion 
is warranted.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected low 
back disability that are within the competence of a lay party 
to report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski,   2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background 

The service medical records show that the veteran was seen on 
a number of occasions for complaints involving low back pain.  
In September 1977, he complained of low back pain of five 
days duration.  He also reported left buttock pain with 
radiation down the posterior back and little toe.  Following 
an examination, the assessments were low back strain, 
possibly secondary to scoliosis and rule out disc disease.  
When he was seen in the orthopedic clinic the following 
month, the impressions included spondylolysis, mild left 
lumbar scoliosis and left L5 radiculopathy.  A clinical 
evaluation of the spine on the separation examination in 
March 1978 was abnormal.  It was indicated that the veteran 
had experienced low back pain since 1977 and that there was 
scoliosis of the lumbar spine.  It was reported that the 
veteran had just been evaluated at a service department 
facility.  The pertinent defects listed were spondylosis, L-
2, left and mild lumbar scoliosis convexity to the left.   

The veteran was afforded a general medical examination by the 
VA in September 1978.  He complained of back discomfort.  An 
examination of the back revealed evidence of scoliosis in the 
thoracic area and upper lumbar area with convexity to the 
left.  This was of mild to moderate degree.  The veteran 
carried out a normal range of back motion, without limitation 
of motion.  He walked on his heels and toes without 
difficulty.  He squatted without difficulty.  The veteran's 
gait was grossly unimpaired.  The diagnoses were scoliosis 
with convexity to the left and lumbosacral strain under 
treatment, with no limitation of back motion.  

By rating decision dated in October 1978, the RO granted 
service connection for lumbosacral strain and assigned a 
noncompensable evaluation, effective March 1978.  This rating 
remained in effect for many years.    

The veteran was admitted to a private hospital in April 1992.  
It was reported that he had a long history of back problems 
and had been found to have a left L4-5 herniated nucleus 
pulposus in service.  He related that he had few problems 
with his back until about eight months earlier, at which time 
he had the gradual onset of back and left leg pain.  The pain 
began in the low back and extended to the coccyx, left 
buttock, posterolateral thigh, lateral calf and dorsum of the 
foot.  He described tingling in the area of the pain.  The 
pain was made worse by standing, walking or reaching and it 
was relieved by rest.  During the hospitalization, the 
veteran underwent a left L 4-5 laminectomy and diskectomy 
with bilateral posterior lateral L4-5 fusion.  The diagnosis 
on discharge was recurrent left L4-5 herniated nucleus 
pulposus, status post repeat diskectomy and fusion.   

On VA examination in April 1992, approximately two weeks 
following the surgery described above, the veteran complained 
of low back pain, left side rectal pain and left leg pain.  
There was numbness and tingling of the left buttock and hip.  
He reported that his back was stiff.  An examination revealed 
normal gait and station.  There was normal heel/toe walk.  
The veteran could squat and arise.  There was lumbosacral 
paraspinal muscle spasm and tenderness.  Deep tendon reflexes 
were three and equal.  There was good lower extremity muscle 
strength.  No lower extremity sensory deficits were reported.  
Forward flexion with orthosis was to 20 degrees, and to 30 
degrees without orthosis; backward extension was to 10 
degrees with orthosis, and to 15 degrees without orthosis; 
lateral flexion was to 10 degrees, bilaterally; and rotation 
was to 15 degrees, bilaterally.  It was indicated that the 
veteran grimaced with pain on motion.  The diagnosis was 
degenerative disc disease of the lumbar spine, status post 
diskectomy L4-5 and spinal fusion L4-S1. 

Private medical records dated from February to July 1992 have 
been associated with the claims folder.  The veteran was seen 
in late June 1992 and reported that he was having gradually 
increasing pain.  He had good fusion mass on both sides.   

By letter dated in September 1995, the RO contacted the 
veteran and requested that he furnish information concerning 
treatment he had received for his back disability.  No 
response was received.  

Following a request for information from the VA, a service 
department facility indicated that it had searched its files 
and found no outpatient treatment records for the veteran for 
the specified period of time.   

The veteran was afforded an orthopedic examination by the VA 
in April 1996.  He related that he was unable to participate 
in much athletic activity because of his back.  He stated 
that he did some hiking and walking, but no heavy lifting.  
An examination revealed a well-healed surgical scar over the 
midline of the lower lumbar level.  The scar was slightly 
depressed, but not tender.  Range of motion of the back was 
moderately limited.  He bent forward approximately 60 degrees 
so that his fingertips came approximately two-thirds of the 
way between his knees and ankles.  Backward extension was 
limited to approximately 25 degrees and lateral flexion was 
done quite satisfactorily to 30 to 35 degrees bilaterally.  
Rotation was limited to 30 degrees bilaterally.  Reflexes in 
the lower extremity appeared to be to physiologic.  There was 
some area of numbness on the lateral aspect of the left calf.  
There was no circumferential difference of either the thigh 
or calf and no weakness in dorsiflexion or plantar flexion of 
the toes was noted.  There was no difference in reflexes, 
both patellar or Achilles.  Straight leg raising was quite 
good to approximately 80 degrees, bilaterally.  There 
appeared to be no evidence of sciatic root irritation at the 
time of the examination.  The diagnosis was postoperative 
status L4,5 fusion with good result.

A VA neurological examination was scheduled for later in 
April 1996, but the veteran failed to report for it.

Based on the evidence summarized above, the RO, by rating 
action dated in May 1996, recharacterized the veteran's 
service-connected low back disability as postoperative 
status, L4-5 fusion, and assigned a 10 percent evaluation, 
effective March 1992.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1997), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  A 10 percent evaluation is 
assignable for slight limitation of motion of the lumbar 
spine.  Diagnostic Code 5292.

A 40 percent evaluation may be assigned for intervertebral 
disc syndrome which is severe; recurring attacks, with 
intermittent relief, a 40 percent evaluation is assignable.  
When moderate; recurring attacks, a 20 percent evaluation may 
be assigned.  When mild, a 10 percent evaluation is 
assignable.  Diagnostic Code 5293.

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 10 percent evaluation is 
assignable with characteristic pain on motion.  Diagnostic 
Code 5295.

The veteran's service-connected low back disability has been 
evaluated under several Diagnostic Codes.  The Board notes 
that the April 1996 VA examination demonstrated no evidence 
of sciatic root irritation.  It is significant to point out, 
however, that the examiner commented that the veteran had 
moderate limitation of motion of the lumbar spine.  This 
corresponds to a 20 percent rating pursuant to Diagnostic 
Code 5292.  In order to assign a higher rating, the evidence 
would have to show severe limitation of motion or that he has 
severe intervertebral disc syndrome.  The requisite findings 
were not demonstrated during the course of the VA 
examination.  Based on the evidence of record, the Board 
concludes that the weight of the evidence supports a 20 
percent rating, but no higher, for the veteran's service 
connected low back disability.  





ORDER

An increased rating for postoperative status, L4-5 fusion is 
granted, subject to the governing regulations pertaining to 
the payment of monetary benefits. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

